Citation Nr: 0318568	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active duty ending with his 
retirement in March 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which continued service connection for bilateral hearing 
loss at a noncompensable rate.  A notice of disagreement was 
received in December 2001, a statement of the case was issued 
in March 2002, a supplemental statement of the case was 
issued on September 12, 2002, and a substantive appeal was 
received on November 14, 2002.  In his substantive appeal, 
the veteran indicated that he was only appealing the hearing 
loss issue.

The Board notes that in order to be timely filed, a 
substantive appeal must be received within the one year 
period subsequent to the date of notification of the rating 
decision or within the sixty day period subsequent to 
issuance of the last supplemental statement of the case.  
38 C.F.R. § 20.302(b).  However, 38 C.F.R. § 20.305 dictates 
that if a written document subject to a filing deadline is 
received at the RO without a postmark, the postmark is 
calculated to be five days prior to the date stamp, not 
counting weekends and holidays.  The substantive appeal in 
this case was date stamped on November 14, 2002, but it did 
not have a postmark.  Thus, under 38 C.F.R. § 20.305 the date 
of receipt is calculated to be five days prior, excluding 
weekends and holidays, which would be November 6, 2002.  
Therefore, the substantive appeal was received within the 
sixty-day period subsequent to the last supplemental 
statement of the case and was timely filed.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level I hearing acuity in the right ear and Level VII hearing 
acuity in the left ear.




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 0 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his service connected disability.  
The August 2001 letter informs the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran was afforded a VA 
audiological examination in September 2001, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  Since his claim was 
received in July 2001, the current version of rating criteria 
for bilateral hearing loss which became effective June 10, 
1999, are for consideration.  62 Fed. Reg. 25,202-25,210 (May 
11, 1999).  

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in September 2001, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
45
55
70
LEFT
N/A
60
75
85
105

The average puretone threshold was 45 decibels in the right 
ear and 81 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 92 percent in the left ear.

The record also contains a September 2002 private audiogram 
which appears to show an average puretone threshold of 
approximately 47 decibels in the right ear and 89-90 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 84 
percent in the left ear. 

The Board acknowledges that the left ear testing shows an 
exceptional pattern of hearing impairment since the results 
for the left ear at all four frequencies are 55 decibels or 
higher.  Therefore, Table VIA should be applied for that ear.  
Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's September 2001 audiological examination yielded 
level I hearing in the right ear and level VII hearing in the 
left ear and the veteran's September 2002 audiological 
examination yielded level I hearing in the right ear and 
level VIII hearing in the left ear.

Entering the category designations from the September 2001 
audiological examination for each ear into Table VII results 
in a 0 disability rating under Diagnostic Code 6100.  
Entering the category designations from the September 2002 
audiological examination for each ear into Table VII also 
results in a 0 disability rating under Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Even applying the 
special criteria for left hear hearing loss in recognition of 
the exception pattern of hearing loss in that ear does not 
result in a compensable rating.  The degree of bilateral 
hearing loss shown by the examination fails to meet the 
standards for a 10 percent disability rating.  Therefore, the 
preponderance of the evidence is against the veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record a compensable 
rating is not warranted. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

